DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘sidewalls’ must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
	Claim 1 is objected to because of the following informalities:
Claim 1 Line 3, lacks proper secondary antecedent basis for the limitation “a full-size crib mattress” because of its dependency to ‘a full-size crib mattress’ in line 1. 
Claim 1 Line 3 is suggested to be amended to “the full-size crib mattress”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-2, 4-9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dillner (DE 19519119 A1).
In regards to Claim 1, Dillner teaches: A portable play yard (10 – Fig. 1) to receive and support a full-size crib mattress (24 – Fig. 9): a frame (100 R – Fig. 3) configured to define crib sidewalls (54 – Fig. 3) when at least partially covered by a fabric cover (66/68/70/72 – Fig. 3), the frame including support rails (202/204/206/208/210/212, Fig.10) to couple to a full-size crib mattress (see annotated Fig. 4.1 below and see claim objection above); and a perimeter frame (92/94/96/98 – Fig. 3) coupled to the frame (‘identical side rail units 100 R, which are hidden under four laterally extending tubular sleeves 66 , 68 , 70 , 72 and with four substantially identical upper corner links 92 , 94 , 96 and 98 are connected’), the perimeter frame surrounding at least a portion of the full-size crib mattress (see annotated Fig. 4.1 below) and disposed at a predefined distance (see annotated Fig. 4.1 below) from the full- size crib mattress when the full-size crib mattress couples to the frame (see annotated Fig. 4.1 below).


    PNG
    media_image1.png
    466
    547
    media_image1.png
    Greyscale

Annotated Fi. 4.1 from Dillner
In regards to Claim 2, Dillner teaches: The portable play yard of claim 1, wherein the frame is configured to fold in order to transition from an in-use (Fig. 3) to a storage configuration (Fig. 1).

In regards to Claim 4, Dillner teaches: The portable play yard of claim 1, wherein the frame  (100 R – Fig. 3) couples to the perimeter frame (92/94/96/98 – Fig. 3) via a foot (84/86/88/90 – Fig. 3).

In regards to Claim 5, Dillner teaches: The portable play yard of claim 4, wherein the foot comprises polypropylene (“lower corner connectors may also be formed, for example, from a suitable polymeric plastic material such as ABS, polypropylene, nylon, etc.’)

In regards to Claim 6, Dillner teaches: The portable play yard of claim 1, wherein the perimeter frame (92/94/96/98 – Fig. 3) couples directly to the frame (‘100 R, which are hidden under four laterally extending tubular sleeves 66 , 68 , 70 , 72 and with four substantially identical upper corner links 92 , 94 , 96 and 98 are connected.’).

In regards to Claim 7, Dillner teaches: The portable play yard of claim 6, wherein the frame includes vertical supports (272 , 274 , 276 and 278 – Fig. 3), and wherein the perimeter frame (92/94/96/98 – Fig. 3) directly couples to the frame (100R – Fig. 3) by way of the vertical supports (Fig. 3).

In regards to Claim 8, Dillner teaches: The portable play yard of claim 1, wherein the perimeter frame (92/94/96/98 – Fig. 3) is configured to fold or collapse (Fig. 3 vs. Fig. 1).

In regards to Claim 9, Dillner teaches: The portable play yard of claim 8, wherein the perimeter frame (92/94/96/98 – Fig. 3)  and the frame (100R – Fig. 3) are configured to fold while coupled to each other (Fig. 3 vs. Fig. 1).

In regards to Claim 11, Dillner teaches: The portable play yard of claim 1, wherein the perimeter frame (92/94/96/98 – Fig. 8) is removable from the frame (removable and pivotably connected by rivot pin 106 – Fig. 8, ‘ Each pair of adjacent corner links 92 , 94 ; 94 , 96 ; 96 , 98 ; 98 , 92 supports one of the side rail units 100 R in the upper section of the playground frame. More specifically, an end portion 104 of the rail 100 is received within one of the upper corner links ( 98 is shown) and is pivotally connected thereto by a rivet pin 106 or the like which extends through aligned openings in the corresponding upper corner link and the rail end portion.’).

In regards to Claim 12, Dillner teaches: The portable play yard of claim 1, wherein the perimeter frame comprises panels (32/34/36/38 – Fig. 9) formed of MDF (‘The foldable bottom 14 is divided into four sections, each of which contains one of four rigid panels 32 , 34 , 36 , 38 . Each panel can be made of any relatively rigid material such as wood fiber, wood, cardboard, plastic, etc.’).


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dillner (DE 19519119 A1) in view of Yaacoby (US 20160058203 A1).
In regards to Claim 3 Dillner teaches: The portable play yard of claim 1, but does not teach, wherein the full-size crib mattress includes a thickness of at least 1.5 inches. Yaacoby teaches: wherein the full-size crib mattress includes a thickness of at least 1.5 inches (Para 0035 – “240 mm (9.44″) in width”).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the mattress of Dillner with the mattress of Yaacoby.  Where the results would have been predictable because dimensional changes of mattress sizes are based of the comfort or need of the child. As such, some mattresses may be of a greater thickness if the child is larger and applies more downward force to the mattress.
Furthermore, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dillner (DE 19519119 A1) in view of Martin (US 7013505 B2)
In regards to Claim 10, Dillner teaches: The portable play yard of claim 1, further comprising the fabric cover (66/68/70/72 – Fig. 3), but does not teach, the fabric cover surrounding at least a portion of the perimeter frame.
Martin teaches: the fabric cover (855 – Fig. 5) surrounding at least a portion of the perimeter frame (Col 19 Lines 35-46).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the play yard of Dillner with the playpen of Martin.  Where the results would have been predictable because adding pads to the perimeter frame for a safer device for the child, as well as a more appealing look for the caregiver such that the corner hinge points are not shown and limit impingement of fingers or other articles.

	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dillner (DE 19519119 A1) in view of Furniture.com (NPL).
In regards to Claim 13, Dillner teaches: The portable play yard of claim 1, wherein the frame (100R – Fig. 3), but does not explicitly teach, includes an interior dimension of 28" +- 5/8" wide and 52-3/8" +- 5/8" long.
Furniture.com (NPL) teaches: includes an interior dimension of 28" +- 5/8" wide (“27.5 inches wide (69.85 centimeters)”) and 52-3/8" +- 5/8" long (“52 inches long (132.08 centimeters)”).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the play yard of Dillner with the crib of Furniture.com. Where the results would have been predictable because an adjustment of size for the purpose of different child sizes. As such, smaller sizes could be understood for babies while larger sizes could be used for a toddler.  
However, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to having the width and length to have minuscule dimension changes or ranges between fractions of a standard play yard/crib dimensions.

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dillner (DE 19519119 A1) in view of Furniture.com (NPL), and Yaacoby (US 20160058203 A1).
In regards to Claim 14, Dillner teaches: The portable play yard of claim 1, but does not explicitly teach, wherein the full-size crib mattress includes a length of 27.25 inches, a width of 51.25 inches and a thickness less than or equal to 6 inches.
Furniture.com (NPL) teaches: wherein the full-size crib mattress includes a length of 27.25 inches (“27.5 inches wide (69.85 centimeters)”), a width of 51.25 inches (“52 inches long (132.08 centimeters)”), but does not teach, and a thickness less than or equal to 6 inches.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the play yard of Dillner with the crib of Furniture.com. Where the results would have been predictable because an adjustment of size for the purpose of different child sizes. As such, smaller sizes could be understood for babies while larger sizes could be used for a toddler.  
However, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to having the width and length to have minuscule dimension changes or ranges between fractions of a standard play yard/crib dimensions.
Yaacoby teaches: and a thickness less than or equal to 6 inches (Para 0069 - ‘As discussed above, other shapes in a pattern may be used. Multiple patterns and designs may be used in a single panel. The panels may vary in their dimensions’).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the thickness of Dillner with the thickness of Yaacoby’s pad. Where the results would have been predictable because dimensional changes of mattress sizes are based of the comfort or need of the child. As such, some mattresses may be of a greater thickness if the child is larger and applies more downward force to the mattress

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/28/2022